DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 07/01/2022.	
3.	Claims 1-15 are pending. Claims 1-15 are under examination on the merits. Claims 1, 3-13, 15 are amended. 
4.	The objections and rejections not addressed below are deemed withdrawn.

Information Disclosure Statement
5.	The information disclosure statement submitted on 05/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement. 

Allowable Subject Matter
6.	Claims 1-15 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner includes Kawabata et al. (US Pub. No. 2004/0014995 A1, hereinafter “’995”), and  He et al. (US Pub. No. 2012/0156521 A1, hereinafter “’521”) in the attached form PTO-892. 
None of the documents cited in in the attached form PTO-892 teach individually or in combination or suggest the recited compound represented by the formula (1) as set forth, nor would have been obvious to a person skilled in the art, wherein D is oxygen or sulfur, E is oxygen, sulfur, or NR2’, a is 0 or 1, R1 is hydrogen, or substituted or unsubstituted alkyl, R2 and R2’ are each independently selected from the group consisting of  hydrogen, substituted or unsubstituted alkyl, substituted or unsubstituted aryl, substituted or unsubstituted heteroaryl, and substituted or unsubstituted heterocycloalkyl, provided that when R2 is a substituted aryl or substituted heteroaryl, the substituent does not comprise an aromatic group or a cyclic group, and provided that when E is oxygen or sulfur, R2 is not hydrogen. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed indeno-fused naphthopyran comprising a core skeletal structure represented by Formula (I): 
 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Formula (I)
wherein, D is oxygen or sulfur, E is oxygen, sulfur, or NR2’, a is 0 or 1, R1 is hydrogen, or substituted or unsubstituted alkyl, R2 and R2’ are each independently selected from the group consisting of  hydrogen, substituted or unsubstituted alkyl, substituted or unsubstituted aryl, substituted or unsubstituted heteroaryl, and substituted or unsubstituted heterocycloalkyl, provided that when R2 is a substituted aryl or substituted heteroaryl, the substituent does not comprise an aromatic group or a cyclic group, and provided that when E is oxygen or sulfur, R2 is not hydrogen.

The embodiment provides new photochromic indeno-fused naphthopyran compounds with reduced temperature dependence. One way to quantify the temperature dependence of photochromic compounds is by measuring the difference in the optical density of the activated state at two temperatures. When comparing photochromic compounds, all else being equal, the compound with the smaller difference in optical density between two temperatures in the activated state is considered to have a smaller temperature dependence, i.e., a reduced temperature dependence effect. Thus, it would be desirable to provide a photochromic compound having a reduced temperature dependence compared to known photochromic compounds.  Accordingly, the presently claimed invention as defined by claims 1-15 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/29/2022